Citation Nr: 0818880	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from September 
1944 to November 1946.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2006 to the Department of Veterans 
Affairs (VA) Regional Office in Montgomery Alabama (RO) for 
additional development.  

A motion to advance this case on the Board's docket was 
granted on October 16, 2006 due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran is first shown to have manifested prostate 
cancer many years after service discharge, and there is no 
evidence that it is causally related to service.  

2.  The veteran is first shown to have manifested 
hypertension many years after service discharge, and there is 
no evidence that it is causally related to service.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer is not due to disease or 
injury that was incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran's hypertension is not due to disease or 
injury that was incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2002, October 2003, and July 2004, the RO sent 
the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
September 2002 and October 2003 letters.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if either of the service connection claims was granted.  

The Board further notes that portions of the VCAA 
notification were not provided to the veteran until after the 
initial adjudication.  This did not result in any prejudice 
to the veteran's claim, as he had ample opportunity to submit 
additional argument and evidence in response to the notice, 
and as his claim was readjudicated in the February 
supplemental statement of the case after receipt of the 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations, with 
opinions, were obtained in February 2005 and a VA opinion was 
obtained in August 2007.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues.  In the instant case, most of 
the veteran's service treatment records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  

In response to a VA request, NPRC found that the veteran's 
service medical records were "fire-related," and the only 
record available was dated in June 1946, which has been 
associated with the claims file.  The veteran was notified 
and requested to send any service medical records that he may 
have in his possession.  There is no indication that 
additional, obtainable, relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims file with respect to the 
issues decided herein.

An attempt by VA to obtain additional VA treatment records 
in response to the Board's December 2006 remand was 
unsuccessful, and the veteran was notified of this in a 
February 2007 development letter.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his December 2003 and September 2006 personal hearings.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of prostate cancer and hypertension, 
service connection may be granted if either disorder is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

Prostate Cancer

Although most of the veteran's service treatment records are 
unavailable, it was noted in June 1946 that he had chronic, 
non-venereal prostatitis of unknown etiology.  However, a 
urinalysis was normal in August 1973.  The veteran's prostate 
was slightly boggy in October 1976.  Prostate cancer was 
initially found in November 2001, approximately 55 years 
after service discharge, at which time the veteran underwent 
surgery.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

It was noted on VA genitourinary evaluation in February 2005 
that there was no evidence that would link the prostatitis 
reported in service in June 1946 to the subsequent 
development of prostate cancer.  According to an August 2007 
VA opinion, after review of the claims file, it was not as 
likely as not that the veteran's prostate cancer or any 
current prostate condition was etiologically related to 
military service so many years earlier or to his current 
hypertension.

The veteran has not presented competent evidence for the 
purpose of linking his current adenocarcinoma of the prostate 
to any event or incident of service.  Consequently, his 
current condition, given the record, cannot be found to have 
been present until many years after his military service or 
otherwise attributable to any event or incident of his period 
of service.  

Therefore, the Board finds that the claim of service 
connection for adenocarcinoma of the prostate must be denied.  

Hypertension

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2007).  

Although most of the veteran's service treatment records are 
unavailable, the initial post-service reference to an 
elevated blood pressure reading is not until August 1973, 
which is more than 26 years after service discharge.  
Hypertension was initially diagnosed on VA examination in 
August 1992.  

The diagnosis on VA evaluation in February 2005 was of 
essential hypertension that was being treated by medication.  
The examiner concluded that it was not as likely as not that 
the veteran's hypertension was related to his prostate cancer 
because the prostate gland does not have a role in the 
regulation of blood pressure.

According to an August 2007 opinion from the VA physician who 
evaluated the veteran for hypertension in February 2005, 
after review of the claims file, it was not as likely as not 
that veteran's current hypertension was etiologically related 
to military service.

There is no nexus opinion or other competent evidence on file 
that would serve to link the veteran's post-service 
hypertension to active service.  Because all of the required 
elements from Hickson noted above have not been shown, 
service connection for hypertension is not warranted.  

Conclusion

Due consideration has been given to the September 2006 
hearing testimony from the veteran and his wife, as well as 
the written statements by and on behalf of the veteran.  As a 
layperson, however, he and his wife are only qualified to 
report on matters which are capable of lay observation.  They 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, even though most of 
the veteran's service treatment records are missing, lay 
opinion, without more, cannot be considered competent 
evidence of service connection.  

Although there is reference in the September 2006 hearing to 
a recent statement from the veteran's oncologist in support 
of the veteran's claim for service connection for prostate 
cancer, the Board notes that the September 2005 statement 
from P.W.A., M.D., only refers to the veteran's condition 
since his surgery in 2001 and does not causally link the 
veteran's prostate cancer to his military service.

The Board has also considered the doctrine of reasonable 
doubt in reaching these decisions; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for adenocarcinoma of the prostate is 
denied.

Service connection for essential hypertension is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


